IN THE COURT OF APPEALS OF IOWA

                                  No. 20-0392
                              Filed March 2, 2022


KEITH TERRELL BASS,
     Plaintiff-Appellant,

vs.

IOWA DISTRICT COURT FOR SCOTT COUNTY,
     Defendant-Appellee.
________________________________________________________________


      Certiorari to the Iowa District Court for Scott County, Stuart P. Werling,

Judge.



      In a certiorari action, Keith Bass challenges the district court’s summary

denial of his request for a restitution hearing.       WRIT SUSTAINED AND

REMANDED.



      Keith Bass, Newton, self-represented appellant.

      Thomas J. Miller, Attorney General, and Martha E. Trout, Assistant Attorney

General, for appellee.



      Considered by May, P.J., Potterfield, S.J.,* and Mullins, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2022).
                                         2


POTTERFIELD, Senior Judge.

       In a certiorari action, Keith Bass challenges the district court’s summary

denial of his request for a restitution hearing in two separate cases.1

       In FECR361040, a jury convicted Bass of sexual abuse in the third degree

and, in September 2014, he was sentenced to a prison term not to exceed ten

years. As part of his sentence, Bass was “ordered to pay all applicable court costs,

surcharges, and fees as assessed by the Clerk of Court.” The court found Bass

unable to pay restitution for attorney fees. In April 2016, the Iowa Department of

Corrections (DOC) filed a restitution plan, stating Bass owed $2088.70 for costs,

$1000 in a fine, and a surcharge of $350 for a total of $3438.70.

       In FECR362818, Bass pled guilty to three counts of delivery of a controlled

substance (heroin) and one count of delivery of a controlled substance (crack

cocaine). In December 2014, Bass was sentenced to concurrent, ten-year prison

sentences for each count; all fines were suspended. Bass was ordered to pay

restitution to the Quad City Metropolitan Enforcement Group of $1665. The court

concluded he was unable to pay the fees for his court-appointed attorney, but he

was ordered to pay “all court costs, surcharges, and assessments as made by the

Clerk.” In March 2016, the DOC filed a restitution plan stating Bass owed $297.70

in costs, $1665 in restitution, and a surcharge of $540 for a total of $2505.70.

       In January 2020, Bass filed a motion in each underlying case requesting a

hearing on his reasonable ability to pay and asked that the court appoint counsel


1  Bass filed a request for a restitution hearing in both FECR362818 and
FECR361040. The district court denied his request in each case; Bass filed a joint
petition for certiorari, which our supreme court granted before transferring the case
to us.
                                            3


to represent him in the matter. The district court summarily denied Bass’s request

in both cases. Bass responded with another request for a restitution hearing,

which the court again denied. Bass then petitioned for writ of certiorari.

       Here, the State concedes that Bass is entitled to a restitution hearing on his

reasonable ability to pay court courts. Court costs fall within the category of

restitution that the court can only order the offender to pay to the extent the

offender is reasonably able to pay. See Iowa Code §§ 910.1, 910.2(1) (2020).2

But the court assessed restitution without knowing the full amounts, so no

reasonable-ability-to-pay determination was properly made. See State v. Hawk,

952 N.W.2d 314, 317 (Iowa 2020) (“[C]ourts must wait to enter a final order of

restitution until all items of restitution are before the court. Once the court has all

the items of restitution before it, then and only then shall the court make an

assessment as to the offender’s reasonable ability to pay.” (quoting State v.

Albright, 925 N.W.2d 144, 162 (Iowa 2019)). And Bass requested a hearing on

the issue pursuant to section 910.7. See Iowa Code § 910.7(1) (“At any time during

the period of . . . incarceration, the offender . . . may petition the court on any matter

related to the plan of restitution or restitution plan of payment and the court shall

grant a hearing if on the face of the petition it appears that a hearing is warranted.”).

       We sustain Bass’s writ of certiorari; on remand, the district court should

consider his reasonable ability to pay the court costs in FECR361040 and

FECR362818. Bass is not entitled to appointed counsel for the restitution hearing.


2Like the State, we recognize the statutory changes to chapter 910 that occurred
shortly after the district court denied Bass’s requests. See 2020 Iowa Acts
ch. 1074, §§ 65–83. The changes went into effect on June 25, 2020. The State
maintains the statutory changes “[do] not impact this case.”
                                       4

See State v. Alspach, 554 N.W.2d 882, 884 (Iowa 1996) (providing an offender

“ordinarily [has] no right to appointed counsel” when challenging restitution

pursuant to Iowa Code section 9107 because the action “is civil in nature and not

part of the criminal proceedings.”).

       WRIT SUSTAINED AND REMANDED.